The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-4 are pending 
Claims 1-4 are rejected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see Fig 1 and the corresponding paragraphs. In addition paragraph 0086).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (Pub. No.: US 2017/0187768 A1).
As per claim 1, Huang discloses: a device identification device (Huang; Fig 1, item 102 “network monitor device”) for identifying an unknown device connected to a network (Huang; Fig 1 items 120, 122a,b, 130, par. [0024]), comprising:-	a device feature value extractor configured to routinely(Huang; par. [0025], e.g., continuously, at a regular interval, etc.) extract one or more device feature values of the unknown device from a signal received from the unknown device (Huang; par. [0052-0053, 0055], for example, the DHCP analysis component and/or Protocol analysis component can be the device feature extractor which for example, can access a variety of parameters of one or more DHCP packets including an option parameter list or request parameter list and the DHCP operating system parameter); -	a model identifier configured to identify a model of the unknown device from the signal received from the unknown device (Huang; par. [0035], for example, the agent gathering  information associated with unknown device and send that information to network monitor device (device identification device) can be the model identifier as claimed); -	a change pattern generator configured to generate one or more change patterns of the extracted one or more device feature values (Huang; par. [0053], for example, DHCP analysis component may use unique patterns in the DHCP options, parameters, or combination thereof to identify operating system or device type based on DHCP traffic analysis. Thus Huang, by inherence, ; and -	a device similarity calculator configured to compare each of the generated one or more change patterns to each of change patterns of known devices, belonging to the identified model, among a plurality of kinds of known devices stored in a storage unit of the device identification device, to calculate a device similarity between the unknown device and each of the known devices, belonging to the identified model, and identify the unknown device (Huang; par. [0017, 0047, 0065, 0080], for example, Network monitor device may further use clustering information (e.g., device information similarities) in determining a device identification. For example, if the first device is identified as a light bulb and a second device has an similar IP address (e.g., in the same IP address range or IP address that is only a few addresses away) or similar on/off time, then the second device may be identified a lighting device. Thus, Huang teaches a device similarity calculator as claimed. In addition, since the device identification can occur at the operating system level, the vendor level, and model from vendor or product level (par. [0017]), the matching/comparing can be with change patterns of known devices, belonging to the identified model as claimed), when a maximum value of the calculated device similarities is equal to or greater than a first threshold, as the known device indicating the maximum value of the calculated device similarities (Huang; par. [0027-0028, 0064], for example, as the confidence score reaches a threshold (e.g., an adjustable threshold), the network monitor device 102 is able to determine information at each tier. If information for each of the three tiers is determined, network monitor device 102 can stop the device identification process and report the device identification results).
a type similarity calculator (Huang; Fig 2 item 220 “Port engine” and/or item 230 “Advanced Detection Engine”) configured to calculate a type similarity for every device type (Huang; par. [0033], Huang teaches that device classification heuristic may be used to classify devices into different groups. The groups may be based on types of devices) , when the model identifier has failed to identify the model of the unknown device (Huang; par. [0067, 0071], The port engine 220 and advanced detection engine 230 may not be used to make a device identification if enough data is gathered by packet engine 204 to make a device identification. In some embodiments, many devices may be identified based on the packet engine, a small of portion of devices may be identified after running the port engine (e.g., identified based on a combination of the data from the packet engine and the port engine), and very few device may need advanced detection engine data to be identified), with respect to the one or more change patterns of the unknown device, and determine, when a maximum value of the calculated type similarities is equal to or greater than a second threshold, that a type of the unknown device is the type indicating the maximum value of the calculated type similarities (Huang; par. [0085], Huang teaches that the confidence score of the product information may not reach the product threshold. Port engine 220 may then be run to perform a port scan and compare the results against an open port/closed port database. The results may include some keywords of "Sensor," while this may contribute to the confidence score at the product level it may still not reach the product threshold. Advanced detection engine 230 may then be executed and compares the packet size and packet sequence to previous training data and determine that it matches the fingerprint (e.g., based on communication with the identification engine 240) of a temperature sensor. The device identification can then be output and stored in device information database 242. The threshold used by the port engine when comparing the .

Claim 3-4 are rejected under the same rationale as claims 1-2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454